Appeal and cross appeal from an order of the Supreme Court, Steuben County (Peter C. Bradstreet, A.J.), entered December 13, 2007. The order, inter alia, granted those parts of the motion of defendants seeking dismissal of the negligence and slander causes of action and the punitive damages claim.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Hurlbutt, J.P, Smith, Fahey, Peradotto and Pine, JJ.